Citation Nr: 0844926	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  08-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
2004, for the award of a schedular 50 percent rating for 
post-traumatic nasal deformity with epistaxis and sinusitis.

2.  Entitlement to service connection for sleep apnea and 
chronic obstructive pulmonary disease (COPD).


(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is the subject of a separate decision of 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1965.  This matter is before the 
Board on appeal from an April 2005 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO) that granted a schedular 50 percent 
rating for post-traumatic nasal deformity with epistaxis and 
sinusitis, effective December 3, 2004.  The veteran disagreed 
with the effective date assigned.  This matter was before the 
Board in September 2007 when it was remanded for additional 
development.  The veteran was scheduled for a hearing before 
the Board in Washington, DC, in September 2008; however, in 
August 2008, he withdrew the request for a hearing.

The matter of entitlement to service connection for sleep 
apnea and COPD is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  An October 1999 rating decision continued a 30 percent, 
rating for post-traumatic nasal deformity; the veteran did 
not timely file a notice of disagreement (NOD) with this 
decision and that determination became final.  

2.  Following the October 1999 rating decision there was no 
communication from the veteran that may be interpreted as a 
claim for an increased rating for post-traumatic nasal 
deformity prior to December 3, 2004.

3.  In the year prior to December 3, 2004, symptoms 
warranting a 50 percent rating for post-traumatic nasal 
deformity were not shown.


CONCLUSION OF LAW

An effective date prior to December 3, 2004, for the 
assignment of a 50 percent schedular rating for post-
traumatic nasal deformity is not warranted.  38 U.S.C.A. §§ 
5107, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
 3.400, 4.97, Diagnostic Codes (Codes) 6513 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the April 2005 rating decision on appeal granted an 
increased rating for post-traumatic nasal deformity with 
epistaxis and sinusitis, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A January 2008 statement of the case provided notice 
on the "downstream" issue of an earlier effective date of 
award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran and his 
representative have had ample opportunity to respond.  
Neither of them has alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008). 

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings; generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

II.  Factual Background

A July 1989 rating decision granted service connection for 
deflection of the nasal septum due to trauma, rated 0 
percent, effective April 25, 1989.

A July 1990 rating decision granted an increased 10 percent 
rating for deflection of the nasal septum due to trauma, 
effective April 25, 1989.  The veteran did not appeal this 
decision and it became final.

On August 20, 1993, the veteran submitted a claim for an 
increased rating.  A November 1993 rating decision granted an 
increased 30 percent rating for deflection of the nasal 
septum due to trauma, re-characterized as post-traumatic 
nasal deformity, effective August 20, 1993.  The veteran did 
not appeal this decision and it became final.

On July 13, 1998, the RO received the veteran's claim for 
TDIU.  

An October 1999 rating decision denied a rating in excess of 
30 percent for post-traumatic nasal deformity with epistaxis.  
The veteran did not appeal this decision and it became final.

A December 3, 2004, VA examination report notes the veteran's 
complaints of difficulty breathing through his nose.  
Examination revealed bilateral nasal obstruction resulting in 
30 percent airway on the left side and 40 percent on the 
right side.  The veteran was tender over the frontal and 
ethmoid regions, as well as along the cheek bones in the 
maxillary sinus region.  No discharge was noted, but there 
was some crusting bilaterally.  There was no stenosis of the 
larynx.

The April 2005 rating decision granted a 50 percent schedular 
rating for post-traumatic nasal deformity with epistaxis and 
sinusitis, effective December 3, 2004.  The veteran disagreed 
with the effective date assigned. 

III.  Legal Criteria and Analysis

According to Code 6522 which rates impairment resulting from 
allergic, or vasomotor, rhinitis, evidence of more than 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side, without polyps, warrants 
the assignment of a 10 percent evaluation.  38 C.F.R. § 4.97, 
Code 6522.  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, requires evidence of polyps.  
Id.

The veteran's service-connected nasal deformity with 
epistaxis and sinusitis is rated under Code 6513, and the 
General Rating Formula for Sinusitis (General Formula), which 
provides that where the disability is detected by X-ray only, 
a 0 percent is to be assigned.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis.  A 50 
percent rating requires that there have been radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following the General Formula defines an 
"incapacitating episode" as one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

The effective date for an increase in compensation shall be 
the "date of receipt of claim or date entitlement arose, 
whichever is later (emphasis added)."  38 C.F.R. 
§ 3.400(o)(1).  The regulations also stipulate that the 
effective date for an increase in disability compensation 
shall be the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2) ); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997) (When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.).
 
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received 
within one year of an informal claim, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has argued, in part, that the effective date for 
the 50 percent rating should be in April 1989, the effective 
date of his original award of service connection.  A July 
1989 rating decision which granted service connection and 
assigned a noncompensable rating, a July 1990 rating decision 
which granted a 10 percent rating, a November 1993 rating 
decision which granted a 30 percent rating, and an October 
1999 rating decision which continued the 30 percent rating 
were not appealed by the veteran, and each became final.  
Clear and unmistakable error in those decisions is neither 
alleged, nor evident.  Hence, they are, each, bars to an 
increased rating prior to the date of the decision based on 
evidence then of record.  38 U.S.C.A. § 7105(b) and (c); 38 
C.F.R. §§ 3.160(d), 20.201, and 20.302(a);  See also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

What remains for consideration is whether subsequent to the 
October 1999 final rating decision and prior to December 3, 
2004, there was a formal or informal claim for an increased 
rating for that disability.  No such claim was received.  The 
earliest document in the claims file received after the 
October 1999 rating decision that can be construed as a claim 
for an increased rating is the December 3, 2004 VA 
examination report (an informal claim under 38 C.F.R. 
§ 3.157).  

Under the governing law and regulations outlined above, the 
Board must review evidence dating back to December 3, 2003, 
to determine if within that one year prior to the claim, an 
increase in nasal deformity disability was factually 
ascertainable.  However, there is no pertinent medical 
evidence for the year prior to the 2004 VA examination.  
Without any competent (medical) evidence of increased 
disability warranting an increased rating prior to December 
3, 2004, it was not factually ascertainable that an increase 
in the veteran's post-traumatic nasal deformity with 
epistaxis and sinusitis occurred prior to that date.  
Entitlement to a 40 percent rating arose on December 3, 2004, 
and an earlier effective date for such rating is not 
warranted. 


ORDER

An effective date earlier than December 3, 2004, for the 
assignment of a schedular 50 percent rating for post-
traumatic nasal deformity with epistaxis and sinusitis is 
denied.
REMAND

In an October 1999 rating decision, the RO denied service 
connection for sleep apnea and CODP.  The veteran submitted a 
statement expressing disagreement with the decision within 
one year of the notice (in February 2000); no subsequent SOC 
has been issued.  Under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  It is noteworthy that 
the claim is not before the Board at this time and will only 
be before the Board if the veteran timely files a substantive 
appeal.

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matter of entitlement to service 
connection for sleep apnea and COPD.  The 
veteran must be advised of the time limit 
for filing a substantive appeal.  If the 
appeal is timely perfected, this matter 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


